Citation Nr: 0803379	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Tinnitus was neither manifested during the veteran's active 
duty service nor is any current tinnitus otherwise related to 
such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims the onset of tinnitus during active duty 
which he attributes to noise exposure occurring in service 
more than 39 years ago.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  

In September 2005, he testified that his tour of duty in the 
Republic of Vietnam exposed him to many sources of loud 
noises, to include helicopters, small arms fire, artillery 
and mortars.  He claims to have reported ear ringing at the 
time of his October 1968 separation examination, but that the 
examiner gave him a cursory examination and failed to note 
his tinnitus.

The Board concedes that the veteran was exposed to loud noise 
during service more than 39 years ago.  The Board also 
recognizes that the veteran is service connected for 
bilateral hearing loss based upon a measurable decrease in 
hearing acuity at 4000 hertz over the course of his active 
service.  These facts are not in dispute.  

However, the veteran's service medical records are silent 
with respect to complaints, treatment, or diagnosis for 
tinnitus.  Significantly, on his Report of Medical History 
during his October 1968 separation examination, the veteran 
denied a history of ear trouble, providing evidence against 
his own claim.  At that time, his physical examination did 
not diagnose tinnitus, providing medical evidence against 
this claim.

The February 2005 VA audiology examination includes the 
veteran's report of the onset of constant, high-pitched 
bilateral tinnitus upon his return from Vietnam.  The 
audiology examiner, upon audiometric examination and review 
of the service medical records, found that it was not 
possible to determine the etiology of the veteran's tinnitus 
without resorting to speculation.  This report provides 
additional limited medical evidence against this claim.

In October 2006, the veteran was afforded an additional VA 
audiology examination with a different examiner from the 
February 2005 VA examination.  Nonetheless, this examiner 
also concluded that the etiology of the veteran's tinnitus 
could not be determined without resorting to speculation.  

At this examination, the veteran claimed the onset of 
tinnitus, which he described as sounding like a bunch of bees 
or continuous ringing, in 1968 after leaving the military, 
which provides further evidence against his own claim.  This 
examiner had benefit of review of the entire claims folder, 
to include review of service medical records, the veteran's 
report of symptomatology, and his history of military noise 
exposure.

Overall, the October 2006 VA audiology examination report 
provides strong, probative medical evidence against this 
claim.

Moreover, the post-service medical records do not include any 
competent, probative evidence of a nexus between the 
veteran's current tinnitus and his period of active service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is no probative medical evidence of record that 
links his tinnitus to service.  As such, the post-service 
medical records provide additional, highly probative medical 
evidence against the veteran's claim.

The Board must also note the lapse of many years between the 
veteran's separation from service and the first clinical 
evidence tinnitus more than 39 years later.  The United 
States Court of Appeals for Veterans Claims has indicated 
that normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board has given consideration to the veteran's 
contentions on appeal.  Clearly, he is competent to describe 
the subjective symptom of persistent ear ringing since 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, his current recollections of persistent ear ringing 
since service are inconsistent with the documentary evidence 
of record, to include his denials of any ear trouble at his 
separation examination and his report to the October 2006 VA 
examiner that his ear ringing began after his discharge from 
service.  The inconsistency of statements lessens the 
probative value of his current recollections of tinnitus 
first manifesting in service.

Further, the Board must note his post-service work in a pipe 
mill, clearly being exposed to loud noise for many years 
after service (even with earmuffs).  

The Board also emphasizes that the veteran's personal opinion 
as to the etiology of his tinnitus is not sufficient to 
establish service connection.  As a lay person, he is not 
competent to offer an opinion on matters of medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a).  He has referenced a medical 
article indicating that tinnitus can be the direct result of 
noise exposure.  While this may be true, such an article 
offers little support to his claim as it does not speak to 
the specific facts of his case.  The United States Court of 
Appeals for the Federal Circuit has explained that, in 
appropriate cases, a veteran who presents a competent medical 
diagnosis of a current disability may establish the necessary 
nexus by the submission of treatise information which does 
not require the services of medical personnel to show how the 
treatise applies to the case.  Hensley v. West, 212 F 3d. 
1255, 1265 (Fed. Cir. 2000).  The opinion of a qualified 
medical examiner is necessary to associate lay recollections 
of ear buzzing in service to a current diagnosis of tinnitus.  
Wade v. West, 11 Vet. App. 302, 306 (1998); Charles, 16 Vet. 
App. 370 (2002).

Based upon the above, the Board finds that the veteran's 
current tinnitus was neither manifested during his active 
duty service nor is any current tinnitus otherwise related to 
such service.  The Board assigns considerable probative 
weight to the opinions set forth in the February 2005 and 
October 2006 VA audiological examination reports which were 
reached after a thorough interview, examination, and review 
of the particular facts of this case.  There is no competent 
evidence to the contrary.  Therefore, the preponderance of 
the evidence is against service connection for tinnitus and 
the appeal must be denied.  38 U.S.C.A. § 5107(b).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was specifically advised to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to also notify 
a claimant of the criteria for establishing a disability 
rating and an effective date for the award of benefits if 
service connection is awarded.  In this case, the veteran was 
notified of such criteria in a March 2006 letter.  Although 
this notice was not provided prior to the initial 
adjudication, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA clinical records and all private clinical records 
that the veteran has both identified and authorized VA to 
obtain on his behalf.  The veteran was provided an 
opportunity to set forth his contentions during the RO 
hearing in September 2005.  The veteran was afforded two VA 
examinations, conducted by different examiners, which 
included an opinion as to the etiology of the veteran's 
tinnitus based upon review of the claims folder.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


